Citation Nr: 0614562	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-33 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of service connection for post-traumatic stress 
disorder (PTSD), has been received.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
September 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the RO, which denied 
service connection for PTSD.

The RO previously denied service connection for PTSD May 2000 
rating decision, which became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2005).  In its present 
adjudication, the RO decided the claim of entitlement to 
service connection for PTSD on the merits and failed to apply 
the new and material evidence standard.  However, a 
previously decided claim may not be reopened in the absence 
of new and material evidence.  Barnett v. Brown, 8 Vet. App. 
1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Further, 
regardless of RO action, the Board is legally bound to decide 
the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Id. 

The veteran testified at a hearing before the undersigned in 
March 2006.


FINDINGS OF FACT

1.  By May 2000 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for PTSD; the 
veteran was provided notice sent to his last known address, 
but he did not initiate a timely appeal.

2.  Evidence added to the record since the RO's May 2000 
rating decision includes but is not limited to treatment 
records from the Houston VA Medical Center (MC) dated from 
May 2002 to March 2003, private medical records from M.R. 
Sanjar, M.D. dated in March 2003, a VA psychiatric 
examination report dated in April 2003, private medical 
treatment records from R. DeVere, M.D. dated in April 2003, a 
private psychological examination report of Dr. V.N. Hirsch 
dated in April 2003, written statements of the veteran, and 
the veteran's March 2006 hearing testimony.  

3.  The evidence received since the May 2000 rating decision 
is not sufficient to establish a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claim.


CONCLUSIONS OF LAW

1.  The May 2000 rating action, which denied the veteran's 
claim of service connection for PTSD, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2005).

2.  The evidence received since the May 2000 rating action is 
not new and material, and the claim of entitlement to service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107), enacted 
in November 2000, includes an enhanced duty on the part of VA 
to notify those claiming VA benefits as to the information 
and evidence necessary to substantiate a claim.  VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing VCAA have been enacted.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary of 
VA that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  First, the RO 
must inform the claimant of the information and evidence not 
of record that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1) (2005).  Second, the 
RO must inform the claimant of the information and evidence 
the VA will seek to provide.  Id.  Third, VA must inform the 
claimant of the information and evidence the claimant is 
expected to provide.  Id.  Finally, VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Id.

In addition to the foregoing,  the United States Court of 
Appeals for Veterans Claims (Court) issued a recent decision 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, VA must advise the veteran of what 
constitutes new and material evidence to reopen a service 
connection claim.  Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).

In this case, in March 2003, the RO sent the veteran letters 
for the express purpose of complying with VCAA.  The letters 
notified the veteran that he had to submit new and material 
evidence to reopen his claim and advised him of the 
requirements to establish an award of service connection, 
including that the veteran has a disease, PTSD, and that the 
record did not document combat service.  He was advised to 
provide information relating to stressors, as well.  He was 
further advised of what type of evidence to submit, and while 
RO did not specifically inform the veteran of his and VA's 
respective responsibilities as to obtaining evidence, he was 
told to provide what was in his possession and to apprise VA 
of any evidence he desired assistance in obtaining.  The 
Board notes that despite the absence of specific notice as to 
what VA would obtain, the RO did associate with the claims 
file VA medical records from the Shreveport and Houston 
VAMCs, and the record contains service medical records and 
service personnel records.  The veteran did not identify any 
other outstanding VA or other government records at his 
hearing.  Thus, any defect in notice as to the second 
criterion enumerated above is nonprejudicial and thus 
harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby).  Finally, the veteran was also essentially 
instructed to submit any relevant evidence in his possession.  

As well, while the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date - i.e. the latter two elements of 
service connection, noted above - for the disability on 
appeal, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See Id.  
In this regard, the Board concludes herein that the veteran's 
claim does not warrant reopening, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In general, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Under VCAA, however, VA's statutory duty to assist a claimant 
in the development of a previously finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

Discussion

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2005), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).  The 
provisions of 38 C.F.R. § 4.125(a) (2005) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 
3.304(f).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In a May 2000 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  That 
month, the veteran was provided notice of the decision and of 
his appellate rights.  He did not file a notice of 
disagreement, timely or otherwise.  The May 2000 rating 
decision, therefore, became final based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.1103 (2005) (detailing the procedures and 
time limitations for appealing adverse RO determinations to 
the Board and mandating the finality of such decisions if 
appellate procedures are not followed in a timely manner).  

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the May 2000 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that decision to determine whether the 
veteran's claim of entitlement to service connection for PTSD 
should be reopened and readjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Board shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case because the veteran 
filed his current claim of entitlement to service connection 
for PTSD in January 2003.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2005).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 2000 rating 
decision consisted of the service medical records, which are 
silent as to complaints or findings of a psychiatric nature; 
service personnel records including a statement indicating 
flagging performance and another record reflecting penalties 
for narcotics violations; an August 1999 Vet Center 
assessment that did not reflect a diagnosis of PTSD; 
Shreveport VAMC medical records dated from May 1998 to 
October 1999 showing diagnoses of polysubstance abuse, 
depression, rule out dysthymia, adjustment disorder, a June 
1999 history of PTSD, a July 1999 diagnosis of PTSD related 
to problems swimming while in service (the records do not 
suggest that the VA examiner had access to the service 
medical records), and an October 1999 psychological 
examination report indicating diagnoses of polysubstance 
dependency, a provisional diagnosis of depressive disorder 
not otherwise specified, and rule out PTSD; a November 1999 
VA medical examination report that containing diagnoses of 
chronic depression, insomnia, anxiety, and PTSD by history; 
and a February 2000 VA psychological examination report with 
Axis I diagnoses of polysubstance dependence by history, 
dysthymic disorder, and a water phobia.  

Evidence received subsequent to the May 2000 rating decision 
consists of Houston VAMC medical records dated from May 2002 
to March 2003.  These records reflect a March 2002 assessment 
of rule out PTSD and cocaine/cannabis abuse in remission per 
patient; an April 2002 diagnosis of rule out PTSD; May 2002 
Axis I diagnoses of depression not otherwise specified, 
specific phobia (large bodies of water), and substance abuse; 
a May 2002 psychiatric examination report entailing Axis I 
diagnoses of depression not otherwise specified, specific 
phobia (large bodies of water), and substance abuse; a March 
2003 report of Dr. Sanjar, a psychiatrist, indicating a 
diagnosis of PTSD based exclusively upon a history provided 
by the veteran (there is no indication that Dr. Sanjar had 
access to the veteran's claims file, service medical records, 
or service personnel records); a March 2003 written statement 
of the veteran regarding the alleged in-service circumstances 
that led to his claimed PTSD; an April 2003 VA psychiatric 
examination report with diagnoses of depressive disorder not 
otherwise specified, polysubstance dependence in self-
reported remission, and specific phobia (situational type 
natural environment: large bodies of water) and a medical 
opinion asserting that the veteran did not meet the C-
criteria for PTSD meaning that he did not meet all of the 
criteria for a diagnosis of PTSD; an April 2003 private 
psychological examination report of Dr. Hirsch reflecting 
diagnoses of rule out dementia and PTSD based on a history 
provided by the veteran (there is no indication that Dr. 
Hirsch had access to the veteran's claims file, service 
medical records, or service personnel records); and the 
veteran's March 2006 hearing testimony arguing that he had 
PTSD that was due to incidents in service.

The Board has reviewed the evidence since the May 2000 rating 
decision and has determined that the all of the evidence 
received since then is new, as it was not of record when the 
May 2000 rating decision was issued.  However, the 
aforementioned evidence is not material within the meaning of 
applicable VA law and regs because it is not probative of the 
issue at hand, which is whether the veteran has a current and 
credible diagnosis of PTSD that is related to service.  In 
this regard, the Board notes that as with the evidence of 
record before May 2000, the new evidence contains 
unsubstantiated diagnoses of PTSD or diagnoses of PTSD based 
on a history provided by the veteran but without a review of 
the record.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  As such, and as was the case before the RO issued 
its final May 2000 decision, there is no current 
substantiated or otherwise probative diagnosis of PTSD.  Of 
course, without a presently diagnosed disability, service 
connection cannot be granted.  38 C.F.R. §§ 3.303, 3.304; 
Gilpin, supra.; Degmetich, supra.

Thus, the Board finds that the aforementioned medical 
evidence does not present a reasonable possibility of 
substantiating the claim of service connection for PTSD.  38 
C.F.R. § 3.156(a).  The new evidence does not contain 
sufficient evidence of a present disability, without which 
service connection cannot be granted.  38 C.F.R. §§ 3.303, 
3.304; Gilpin, supra.; Degmetich, supra.  The Board notes, as 
well, that the veteran's assertions regarding allegations of 
PTSD that is due to service do not constitute probative 
evidence because the veteran is not shown to be competent to 
render medical diagnoses and opinions upon which the Board 
may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Accordingly, the veteran's claim of service 
connection for PTSD is not reopened, and service connection 
for PTSD remains denied.


ORDER

No new and material evidence having been received, the claim 
to reopen entitlement to service connection for PTSD is 
denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


